        Case 3:20-cv-01035-SI     Document 165   Filed 09/03/20   Page 1 of 18




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                            RE: MARKING FEDERAL
LEWIS-ROLLAND; KAT MAHONEY;                 DEFENDANTS’ UNIFORMS IN
SERGIO OLMOS; JOHN RUDOFF;                  SUPPORT OF MOTION FOR
ALEX MILAN TRACY; TUCK                      PRELIMINARY INJUNCTION AGAINST
WOODSTOCK; JUSTIN YAU; and those            FEDERAL DEFENDANTS
similarly situated,
               Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.

PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING IN SUPPORT OF MOTION FOR
PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI        Document 165        Filed 09/03/20     Page 2 of 18




       Plaintiffs respectfully submit this supplemental brief regarding marking the federal

agents’ uniforms as the Court has ordered. (Dkt. 157 at 60.)

                                       INTRODUCTION

       On August 20, 2020, the Court ordered that “the Federal Defendants shall promptly

confer regarding how the Federal Defendants can place unique identifying markings (using

numbers and/or letters) on the uniforms and/or helmets of the officers and agents of the Federal

Defendants who are specially deployed to Portland so that they can be identified at a reasonable

distance and without unreasonably interfering with the needs of these personnel.” (Dkt. 157 at

60.) The Court issued such relief to remedy the federal agents’ retaliation against journalists and

legal observers and to deter future misconduct by making it easy to identify any officers who

were engaging in wrongdoing and hold them accountable. (PI Tr. 62:10-20 (Aug. 18, 2020).)

       The same day the Court issued its injunction, Plaintiffs sought to meet and confer with

the federal agents regarding marking. But the federal agents indicated that they needed to discuss

matters internally. At the same time, the government’s appellate team sought a stay in the Ninth

Circuit. When the Ninth Circuit declined to stay the meet-and-confer requirement, the federal

agents waited until the last minute to get back to Plaintiffs. And when they did, all they offered

were excuses for why they did not want to comply with the Court’s Order, and attempted to re-

argue their objections to relief that the Court already granted.

       Because the federal agents have not provided Plaintiffs with any proposals that would

place identifying markings where they achieve the Court’s purpose in ordering such relief (i.e.,

prominently displayed on the front of each agent so that they can be readily identified by the

people with whom they are engaging), Plaintiffs (1) explain why the federal agents’ objections

remain unfounded; and (2) offer, for each uniform and equipment configuration the federal

agents have submitted to the Court, one or more areas where markings might be placed to

uniquely identify the federal agent depicted.




PAGE 1 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI         Document 165       Filed 09/03/20     Page 3 of 18




I.     THE FEDERAL AGENTS FAILED TO MEET AND CONFER AND THEIR
       OBJECTIONS REMAIN UNFOUNDED
       On August 20, 2020, the day the Court issued its injunction, Plaintiffs reached out to

counsel for the federal agents to meet and confer regarding compliance with the marking portion

of the Court’s order. (Declaration of Athul Acharya (“Acharya Decl.”), Ex. 1.) The following

day, the federal agents responded that they needed to confer with their clients before they could

meaningfully meet and confer. (Id.) Plaintiffs did not receive further response until August 28, on

which date counsel for the federal agents still did not have any proposal, but asked Plaintiffs to

“please send us your ideas for the placement of unique identifying markings, so that we can

discuss them with our clients in preparation for the mandated conference.” (Acharya Decl., Ex.

2.) Plaintiffs provided a proposal on August 30. (Id.; Dkt. 142 at 25.)

       Plaintiffs did not hear from the federal agents again until September 3, the day the

parties’ proposals were due. At that time, the federal agents still did not have a proposal for

identification. Instead, the federal agents simply “renew[ed their] proposal that the court not

modify the PI, or at least that the court defer to the unique identifiers DHS already has available

for its officers.” (Acharya Decl., Ex. 3.)
       During today’s meet and confer, the federal agents expressed the same concerns that they

had previously expressed, and which the Court has rejected, regarding access to operational gear.

These purported concerns are addressed below: Each of Plaintiffs’ proposals depicts a location in

which a unique identifier would not obstruct access to operational gear. Several depict locations

in which large, nonunique identifiers such as “POLICE” are already displayed. (E.g., Dkt. 138-7,

Ex. 1-4; Dkt. 138-3, Ex. 1.)

       The federal agents also expressed two new concerns. First, they observed that some paint

options may degrade uniforms or increase flammability. Second, they requested that any

identification scheme permit period cycling of unique identifiers to avoid retaliation and force

counting. Both concerns can be addressed using the scheme the federal agents already use to

affix non-unique markings to themselves: Velcro. (See Dkt. 138-4 ¶ 6.) Several of the images the

federal agents have submitted show large patches attached to the federal agents’ uniforms in this

PAGE 2 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI        Document 165        Filed 09/03/20     Page 4 of 18




manner. (E.g., Dkt. 138-5 at 3; Dkt. 138-3, Exs. 1, 4, 5, 8, 12, 18; Dkt. 138-7, Exs. 1-4.) Indeed,

much of the required marking could be accomplished simply by replacing non-unique Velcro

patches with unique ones. The remaining marking could be accomplished by sewing on Velcro

patches in much the manner already present on the federal agents’ uniforms.

II.    EACH UNIFORM THE FEDERAL AGENTS HAVE SUBMITTED HAS
       MULTIPLE AREAS ON WHICH AN OFFICER CAN BE MARKED
       Each uniform and equipment configuration the federal agents have submitted to the

Court1 has at least one, and usually several areas, on both the front and back of their uniforms,

where large unique identifiers could be placed without interfering with access to their equipment

or other functionality:




(Cf. Dkt. 138-5 at 2.)




1
 The federal agents have not supplied Plaintiffs with any additional images of uniform and
equipment configurations.

PAGE 3 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
            Case 3:20-cv-01035-SI     Document 165        Filed 09/03/20     Page 5 of 18




(Cf. id. at 3.) There may be areas on the thighs of this uniform that are also usable areas to

display numbering.




(Cf. id.)



PAGE 4 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 6 of 18




(Cf. Dkt. 138-3, Ex. 1.)




PAGE 5 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 7 of 18




(Cf. id., Exs. 2-3.)




PAGE 6 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 8 of 18




(Cf. id., Ex. 4.)




PAGE 7 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 9 of 18




(Cf. id., Exs. 5, 8.)




PAGE 8 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 10 of 18




(Cf. id., Ex. 6.)




PAGE 9 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
         PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 11 of 18




(Cf. id., Ex. 7.)




PAGE 10 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 12 of 18




(Cf. id., Ex. 9.)




PAGE 11 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 13 of 18




(Cf. id., Exs. 10-11, 16-17.)




PAGE 12 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 14 of 18




(Cf. id., Ex. 12, 18.)




PAGE 13 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 15 of 18




(Cf. Dkt. 138-7, Ex. 1.)




PAGE 14 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20   Page 16 of 18




(Cf. id., Exs. 2-3.)




PAGE 15 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
        Case 3:20-cv-01035-SI        Document 165        Filed 09/03/20     Page 17 of 18




(Cf. id., Ex. 4.)

                                         CONCLUSION
        For the foregoing reasons, Plaintiffs respectfully request that the Court order the federal

agents to modify their uniforms to include unique modifiers as indicated above.



Dated: September 3, 2020                              Respectfully Submitted,


                                                      By: /s/ Matthew Borden




PAGE 16 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
     Case 3:20-cv-01035-SI   Document 165   Filed 09/03/20    Page 18 of 18




                                                Matthew Borden, pro hac vice
                                                J. Noah Hagey, pro hac vice
                                                Athul K. Acharya, OSB No. 152436
                                                Gunnar K. Martz, pro hac vice
                                                BRAUNHAGEY & BORDEN LLP


                                                Kelly K. Simon, OSB No. 154213
                                                ACLU FOUNDATION OF OREGON

                                                Attorneys for Plaintiffs




PAGE 17 - PLAINTIFFS’ SUPPLEMENTAL BRIEF RE: MARKING ISO MOTION FOR
          PRELIMINARY INJUNCTION AGAINST FEDERAL DEFENDANTS
